IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-66,553-13


                          IN RE FRANKLIN CARL JONES, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                           IN THE 185TH DISTRICT COURT
                               FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that on March 9, 2015, he filed an

application for a writ of habeas corpus in the 185th District Court of Harris County and his

application has not been timely forwarded to this Court as mandated by Texas Rule of Appellate

Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of
                                                                                              2

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: February 17, 2016
Do not publish